 


110 HR 4525 IH: To codify the definition of terms used in subheading 1604.14 of the Harmonized Tariff Schedule of the United States.
U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4525 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2007 
Mrs. Napolitano (for herself and Mr. Bilbray) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To codify the definition of terms used in subheading 1604.14 of the Harmonized Tariff Schedule of the United States. 
 
 
1.Findings 
(1)Tuna fish canning is a vital industry to the United States. 
(2)To promote United States production Congress has imposed higher tariffs on shelf-stable, retail ready tuna fish products than on raw or intermediate fish products. 
(3)According to the original intent of Congress the term in airtight containers as contained in the Harmonized Tariff Schedule of the United States subheading 1604.14 has only covered products in packages that are not permeable to air and that are presented as a finished product for consumption in shelf-stable containers (cans, glass jars, and foil pouches). 
(4)Congress seeks to codify the term in airtight containers as provided for in subheading 1604.14 of the Harmonized Tariff Schedule of the United States to reflect existing practice and promote public health and safety. 
(5)Congress seeks to codify the term in bulk or in immediate containers weighing with their contents over 6.8 kg each as provided for in subheading 1604.14 of the Harmonized Tariff Schedule of the United States to reflect existing practice and promote public health and safety. 
2.Definitions 
(a)DefinitionsThe Additional U.S. Notes to chapter 16 of the Harmonized Tariff Schedule of the United States are amended by adding at the end the following: 
 4. For purposes of subheading 1604.14, the term in airtight containers means containers that (a) are heat sealed, and none of the contents have been pinched in the seal, and (b) have an oxygen transmission rate of less than 1 ml per square meter in 24 hours in a dry state at 20° Celsius.  5. For purposes of subheading 1604.14, the term in bulk or in immediate containers weighing with their contents over 6.8 kg each includes product that is shipped in non-airtight plastic bags, or similar intermediate containers, that are stacked in layers and placed on pallets, or similar bulk containers, as long as the entire pallet, or similar bulk container, with their contents weigh over 6.8 kg. . 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
